In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐1313 
ADAM DELGADO, 
                                                                       Petitioner, 

                                                    v. 

MERIT SYSTEMS PROTECTION BOARD, 
                                                                      Respondent. 
                                 ____________________ 

                         Petition for Review of a Decision of the  
                            Merit Systems Protection Board. 
                                No. CH‐1221‐14‐0737‐W‐1 
                                  ____________________ 

    SUBMITTED OCTOBER 31, 2016 — DECIDED JANUARY 29, 2018 

        AMENDED ON PETITION FOR REHEARING, JUNE 19, 2018 
                    ____________________ 




                                                 
       We have agreed to decide this case without oral argument because 

the  briefs  and  record  adequately  present  the  facts  and  legal  arguments, 
and oral argument would not significantly aid the court. See Fed. R. App. 
P. 34(a)(2)(C). 
2                                                             No. 16‐1313 

      Before ROVNER, WILLIAMS,** and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. This federal whistleblower case 
presents  our  first  review  of  a  decision  of  the  Merit  Systems 
Protection Board since Congress expanded judicial review be‐
yond  the  Federal  Circuit,  at  least  temporarily.  Petitioner 
Adam Delgado is a special agent with the Bureau of Alcohol, 
Tobacco, Firearms and Explosives. He alleges that his super‐
visors retaliated against him after he reported his suspicions 
that another agent had improperly shot at a fleeing suspect, 
provided  an  inaccurate  report  of  the  incident,  and  testified 
falsely about it in a federal criminal trial. 
    Delgado filed a whistleblower complaint with the Office 
of Special Counsel (OSC), the federal office charged with in‐
vestigating allegations that an agency has violated the Whis‐
tleblower  Protection  Act  by  retaliating  against  its  employee 
for, as relevant here, disclosing “any violation of law, rule, or 
regulation.”  See 5  U.S.C.  §§ 1214(a)(1)(A),  2302(b)(8).  The 
OSC declined to investigate. It told Delgado that he had not 
made  a  disclosure  protected  by  the  statute  and  that  he  had 
failed to provide sufficient evidence to support his allegations 
of retaliation. 
    Delgado  then  appealed  to  the  Merit  Systems  Protection 
Board, but the Board dismissed his appeal for lack of jurisdic‐
tion. The Board reasoned that Delgado had not satisfied the 
requirement that he “seek corrective action before the Special 
Counsel before seeking corrective action from the Board.” See 
5 U.S.C. § 1214(a)(3). According to the Board, Delgado could 
                                                 
      ** Circuit Judge Williams retired on January 16, 2018 and did not par‐

ticipate in the decision of this appeal. The petition for review is being re‐
solved by a quorum of the panel under 28 U.S.C. § 46(d). 
No. 16‐1313                                                         3 

not prove that he made a “protected disclosure” or gave the 
OSC enough information to launch an investigation. Delgado 
has petitioned for judicial review of the dismissal of his ap‐
peal.  See  5  U.S.C.  § 7703(a).  We  find  that  the  OSC  and  the 
Board applied unduly stringent and, we believe, arbitrary re‐
quirements on Delgado. 
    First,  the  Board  dismissed  Delgado’s  appeal  because  he 
did not include a copy of his complaint to the OSC. Applicable 
statutes  and  rules  do  not  impose  that  requirement,  and  if 
there were any question about what Delgado submitted to the 
OSC, the easiest way to answer it would be to obtain the com‐
plaint from the OSC itself. 
    Second,  the  OSC  rejected  Delgado’s  complaint  on  the 
ground that he failed to offer sufficient evidence that he made 
a disclosure  protected under  5 U.S.C.  § 2302(b)(8).  We disa‐
gree. Delgado’s disclosure of suspected wrongdoing either ex‐
plicitly accused another federal employee of perjury or pro‐
vided sufficient evidence to justify such a suspicion worthy of 
consideration  by  superiors.  Either  version  would  be  a  pro‐
tected disclosure. 
    Third,  the  OSC  rejected  Delgado’s  complaint  because  he 
did not provide definitive proof that he was a victim of retal‐
iation. We hold that, like other statutes with exhaustion pro‐
visions, the Whistleblower Protection Act requires only that a 
complainant fairly present his claim with enough specificity 
to enable the agency to investigate. The Act itself and its im‐
plementing  regulations  do  not  require  a  whistleblower  to 
prove his allegations before the OSC—otherwise, what need 
could there be for an investigation? The Board thus erred in 
finding  that Delgado failed  to  exhaust  administrative  reme‐
4                                                          No. 16‐1313 

dies with the OSC. We grant the petition for review and re‐
mand  to  the  Board  for  further  proceedings  consistent  with 
this  opinion,  without  commenting  on  the  ultimate  merit  of 
Delgado’s underlying accusations or his claim of unlawful re‐
taliation. 
I.   Factual and Procedural Background 
    The “All‐Circuit Review” provision of the Whistleblower 
Protection  Enhancement  Act  took  effect  in  December  2012. 
See 5 U.S.C. § 7703(b)(1)(B). It expanded judicial review from 
the Federal Circuit to “any court of appeals of competent ju‐
risdiction”  beginning  December  2012,  subject  to  a  five‐year 
sunset. The statute instructs us to review the record and to set 
aside any Board action, findings, or conclusions found to be 
arbitrary, capricious, an abuse of discretion, not in accordance 
with  law,  obtained  without  proper  procedures,  or  unsup‐
ported by substantial evidence.  § 7703(c). The Board’s conclu‐
sion  that  Delgado  failed  to  exhaust  his  remedies  before  the 
OSC was not based on any factual findings made after an ev‐
identiary hearing, so whether the issue is treated as jurisdic‐
tional or not, we review the conclusion de novo. See Waldau v. 
Merit Sys. Prot. Bd., 19 F.3d 1395, 1398 (Fed. Cir. 1994); see also 
Aviles  v.  Merit  Sys.  Prot.  Bd.,  799  F.3d  457,  461–62  (5th  Cir. 
2015).  
     A. Delgado’s Disclosures of Alleged Wrongdoing 
   This  case  is  not  Delgado’s  first  experience  with  whistle‐
blowing  at  ATF.  In  2011  the  agency  settled  a  previous  case 
Delgado had brought before the Board concerning events in 
Puerto Rico. As part of the settlement, ATF agreed to transfer 
him to the Chicago Field Division. Delgado contends that he 
has endured a hostile work environment from the start and 
No. 16‐1313                                                       5 

learned  shortly  after  arriving  that  a  former  co‐worker  in 
Puerto  Rico  had  tipped  off  a  Chicago  agent,  Chris  Labno, 
about the reason for his transfer. Delgado says that his fellow 
agents’ acrimonious behavior, including one supervisor’s fre‐
quent use of the word “rat” while he was in earshot, led him 
to complain informally soon after arriving.   
    Delgado’s  current  complaint  stems  from  an  incident  in 
January  2012,  about  six  months  after  he  joined  ATF  in  Chi‐
cago. Delgado was conducting surveillance with other agents 
while Special Agent  Labno, who was undercover, tried to buy 
heroin  from  one  Robert Jefferson.  Delgado  watched  as  two 
other  men  (not  Jefferson)  approached  Labno  in  his  under‐
cover vehicle and robbed him of the purchase money at gun‐
point before any heroin was delivered. Delgado reports that 
he then saw Labno jump from the car and shoot twice in the 
direction of the fleeing thieves, an action he believes was “not 
justified and … could have placed responding agents and in‐
nocent bystanders at risk of being injured.”  
    The  armed  robber  was  caught,  but  federal  prosecutors 
concluded  that  he  had  colluded  with  Jefferson,  the  original 
target  of the undercover operation. Both  men were charged 
with robbing Special Agent Labno of money belonging to the 
United States. See 18 U.S.C. § 2114(a). At Jefferson’s trial, pros‐
ecutors  called  as  witnesses  Delgado,  Labno,  and  two  other 
agents who had participated in the surveillance. The agents 
were not permitted to hear one another’s testimony, but dur‐
ing closing arguments, Delgado learned that Labno’s version 
of events differed significantly from that of his colleagues. Jef‐
ferson’s  defense  lawyer  outlined  the  discrepancies  and,  ac‐
cording to Delgado, said “something along the lines of, ‘I am 
not saying Labno is lying but … .” Delgado also reports that 
6                                                        No. 16‐1313 

a court security officer approached him during a break from 
closing arguments and criticized the agents for being unable 
to “get your stories straight.”  
    Although Delgado never obtained a transcript of Labno’s 
testimony,  he  learned  more  about  its  substance  when  he 
found online the district court’s decision denying a motion for 
acquittal  that  Jefferson  had  filed.  Jefferson’s  motion  had  ar‐
gued that the “degree to which the testimony of the govern‐
ment’s own witnesses completely contradicted Agent Labno 
… renders this portion of [his] testimony so unreliable that no 
reasonable jury could have relied upon it.” See United States 
v. Jefferson, No. 12 CR 50, 2014 WL 222726, at *8 (N.D. Ill. Jan. 
21,  2014).  The  district  judge  agreed  that  Labno’s  testimony 
conflicted with that of his colleagues, but she denied the mo‐
tion because it was “not for the court to assess the credibility 
of witnesses.” Id. 
    Delgado had written an incident report immediately after 
the  shooting.  Even  before  Jefferson’s  trial,  he  says,  other 
agents  were  critical  of  his  report.  Then,  shortly  after  Jeffer‐
son’s  conviction, someone left at his desk  training materials 
on report writing, which he interpreted as dissatisfaction with 
his  report.  He  also  found  holes  that  appeared  to  have  been 
made with a knife in a suit he left hanging in his office. Del‐
gado  further  alleges  that  after  the  trial,  Labno  created  a 
presentation based on the incident to train fellow agents on 
the use of weapons. He included a slide labeling the United 
States  Attorney’s  Office  for  the  Northern  District  of  Illinois 
“Cowards‐R‐US” because it did not charge all of the defend‐
ants with the charges Labno deemed appropriate.  
   By  Delgado’s  account,  on  more  than  one  occasion  he  re‐
ported all of this to his supervisors but nothing was done. On 
No. 16‐1313                                                           7 

one occasion that has been the focus of the administrative pro‐
cess,  Delgado  told  two  superiors,  John  Durastanti  and  Ray‐
field  Roundtree,  of  Special Agent  Labno’s  conflicting  sworn 
testimony. Delgado says that he made clear to his superiors at 
least that he believed Labno might have committed perjury in 
his  trial  testimony.  In  at  least  one  version  submitted  to  the 
Board  itself,  Delgado  told  the  Board  he  believed  Labno  did 
commit perjury. 
    Two days later, Roundtree called Delgado to his office to 
tell him that his own boss, the Special Agent in Charge of the 
Chicago Field Division, had been informed about Delgado’s 
allegation but declined to pursue the matter because Delgado 
“had no proof” and “did not review the transcript of Labno’s 
testimony.”  Durastanti  then  told  Delgado  not  to  speak  to 
other agents about his suspicions and asked whether Delgado 
understood the significance of what he was saying. Delgado 
confirmed that he did. No investigation was begun or other 
action  taken.  Delgado  believes  that  Labno,  who  had  been 
“publicly lauded” by the Special Agent in Charge, may have 
received improper preferential treatment. 
    After  disclosing  his  allegations  against  Labno,  Delgado 
contends, he was routinely excluded from ongoing investiga‐
tions by his group, threatened with a transfer, denied multiple 
promotions for which he was highly qualified, demoted from 
his  position  as  acting  group  leader,  removed  from  the  Joint 
Terrorism  Task  Force,  and  involuntarily  detailed  to  another 
city for work.  
   B. Delgado’s Formal Whistleblower Complaint 
   Delgado then filed a formal complaint with the Office of 
Special Counsel invoking the Whistleblower Protection Act to 
8                                                     No. 16‐1313 

seek protection from retaliatory treatment. A critical point in 
this appeal is that Delgado’s original complaint itself is not in 
the record. Delgado used the OSC’s e‐Filing System, which in‐
structs  whistleblowers  to  type  information  into  a  webform. 
See OSC e‐Filing, File a Complaint, https://osc.gov/pages/file‐
complaint.aspx (last visited Jan. 26, 2018). The instructions ap‐
parently  did  not  then  inform  the  person  filing  a  complaint 
that he or she would be unable to retrieve a copy of the com‐
plaint when it was filed in this manner, nor did they inform 
the person that a copy of the complaint would be needed to 
pursue  further  review  before  the  Merit  System  Protection 
Board. (The on‐line instructions now advise the complainant 
to save a copy of everything sent to the OSC because it may 
be needed in the event of an appeal, but even now they do not 
say that an appeal will be dismissed unless the complainant 
can produce a copy.) 
    Delgado  asserts  that  he  submitted  with  his  formal  com‐
plaint a document detailing the substance of the allegations 
we have recounted above, along with the court order denying 
Jefferson’s motion  for  acquittal.  The  OSC  complaint  process 
allows for such additional documents and attachments. 
   The following month the OSC made a preliminary deter‐
mination to close Delgado’s case. It sent him a letter acknowl‐
edging his allegations of retaliation and briefly recounting the 
underlying factual predicate found in his formal complaint: 
     In your complaint, you state that in January 2012, you 
     participated in the surveillance of Agent Labno while 
     he was conducting an undercover deal with a suspect. 
     During the surveillance an incident ensued and Agent 
     Labno discharged his weapon. You prepared a report 
     documenting your surveillance; you later learned that 
No. 16‐1313                                                            9 

   some  agents  were  critical  of  you  because  of  the  con‐
   tents of your report. You state that during the criminal 
   trial  of  the  suspect  in  July  2013,  the  defense  attorney 
   contrasted  Agent  Labno’s  testimony  with  Agent 
   Marano’s and your testimony. You state Special Agent 
   in  Charge  (SAC),  Ford,  Assistant  Special  Agent 
   (ASAC), Nichols, and another ASAC were also present 
   during the closing arguments. To your knowledge, nei‐
   ther  ATF‐Internal  Affairs  (IA)  nor  any  other  agency 
   was  contacted  concerning  these  discrepancies.  You 
   again reported the discrepancies between your account 
   and Labno’s to John Durastanti and Mr. Roundtree on 
   February 4, 2014.  
    According  to  the  OSC  examiner,  however,  Delgado  did 
not allege in his complaint “a disclosure protected by the stat‐
ute” because, in the examiner’s view, what Delgado had told 
his ATF superiors about Special Agent Labno‘s testimony in‐
volved merely an “accounting of events [that] may have dif‐
fered,” not a “violation of any law, rule, or regulation.” See 5 
U.S.C. § 2302(b)(8) (prohibiting federal agencies from engag‐
ing in personnel actions on account of “any disclosure of in‐
formation by an employee or applicant which the employee 
or applicant reasonably believes … evidences any violation of 
any law, rule, or regulation”). In other words,  the examiner 
concluded on the merits that Delgado’s disclosure was not pro‐
tected  by  the  statute.  She  also  told  Delgado  he  had  “not 
demonstrated  a  causal  connection  between  the  disclosures 
you identified and the ATF’s decisions” because “there is no 
indication  that  either  [disclosure]  resulted  in  any  investiga‐
tion,  or that  any  official  suffered  adverse impact because of 
the report.” 
10                                                      No. 16‐1313 

    Delgado responded, challenging the examiner’s interpre‐
tation of his complaint and insisting that he “clearly alleged 
… that there may have been a violation of law when SA Labno 
provided false testimony.” But the same OSC examiner then 
sent a second letter conveying the agency’s final decision to 
close  his  case.  The  examiner  continued  to  fault  Delgado  for 
not providing sufficient evidence to demonstrate a nexus be‐
tween  his  disclosure  and  the  retaliatory  actions  he  alleged 
were taken against him. 
      C.  Delgado’s Appeal to the Board 
    Delgado appealed that decision to the Merit Systems Pro‐
tection Board, which hears many appeals brought by federal 
employees. See 5 U.S.C. §§ 1214(a)(3), 1221. With his appeal, 
Delgado tendered the two letters he received from the OSC, 
plus a thirteen‐page, single‐spaced declaration, see 28 U.S.C. 
§ 1746,  detailing  his  allegations.  He  also  included  a  copy  of 
the district court’s order denying Jefferson’s motion for a judg‐
ment of acquittal in the criminal case, which sets out in great 
detail the conflicts between the testimony of Labno and Del‐
gado and the other agents. Delgado maintains that he submit‐
ted all of this same information to the OSC, but he apparently 
cannot  prove  that  to  the  satisfaction  of  the  Board  without  a 
copy of his original complaint to the OSC. 
    The same day that Delgado filed his appeal, an adminis‐
trative  judge  issued  an  order  stating  that  “the  Board  might 
dismiss the appeal for lack of jurisdiction without addressing 
the merits of the case” and directing Delgado to “file a state‐
ment, accompanied by evidence” listing information relevant 
to his complaint. Yet all of the information demanded by the 
administrative judge already was included in Delgado’s dec‐
laration. The order further instructed that, if Delgado did not 
No. 16‐1313                                                       11 

submit a copy of his original OSC complaint along with that 
agency’s  rejection  letter  (the  latter  having  been  tendered  al‐
ready), then his “response must be in the form of an affidavit, 
sworn statement, or declaration under penalty of perjury.” 
    Demonstrating what seems like considerable patience by 
that point, Delgado did not simply remind the administrative 
judge  that  a  declaration  with  the  requested  information  al‐
ready  was before  the Board. Instead, he  submitted an addi‐
tional ten‐page response relating again all of the requested in‐
formation (and all of the factual allegations recited earlier in 
this opinion). Delgado also asserted that he had submitted the 
same information to the OSC. But unlike Delgado’s initial sub‐
mission to the Board, his response to the administrative judge 
was  not  sworn.  Delgado  also  did  not  submit  a  copy  of  the 
webform complaint he had filed with the OSC, but he did in‐
clude the “e‐Filing” confirmation. 
    With  this  detailed  information  available,  the  administra‐
tive judge then dismissed Delgado’s appeal for lack of juris‐
diction. The judge concluded that Delgado had failed to prove 
that he exhausted his remedies with the OSC as required by 5 
U.S.C. § 1214(a)(3). The judge conceded that it was “evident 
from the record the appellant asked the OSC to review allega‐
tions of reprisal.” But, the judge continued, Delgado had not 
provided a copy of his OSC complaint—the one submitted by 
webform. Consequently,  the  judge  said:  “Nothing  in  the  in‐
formation  provided  indicates  the  appellant  gave  the  OSC  a 
sufficient basis to pursue an investigation which might lead 
to corrective action.” The administrative judge apparently re‐
fused to consider the extensive information Delgado had pro‐
vided. The judge instead faulted him for not including a copy 
of the webform he completed on the OSC’s website. The judge 
12                                                     No. 16‐1313 

justified this refusal by telling Delgado that the “sufficiency 
of  the  appellant’s  claim  to  the  OSC  must  be  judged  by  the 
statements he made to the OSC, not a later characterization of 
his disclosures to the Board.” 
    Delgado petitioned for review by the full Board, which de‐
nied his petition and affirmed the administrative judge’s ini‐
tial  decision.  Delgado  then filed this petition for judicial re‐
view. 
II.   Analysis 
    Delgado’s petition for review requires us to address three 
distinct aspects of the finding that he did not properly exhaust 
remedies  before  the  Office  of  Special  Counsel.  The  first  is 
whether  the  Board  properly  found  that  Delgado’s  failure  to 
submit a copy of his original complaint to the OSC was fatal 
to his appeal to the Board.  We conclude that the Board’s find‐
ing was arbitrary and capricious. The second is whether Del‐
gado’s complaint to the OSC sufficiently claimed he made a 
disclosure protected under 5 U.S.C. § 2302(b)(8). We conclude 
that  it  did.  The  third  is  whether  Delgado’s complaint  to  the 
OSC sufficiently claimed that he had been the victim of un‐
lawful retaliation for his protected disclosure. We find that he 
did, at least sufficiently to warrant investigation. 
      A. The Exhaustion Requirement—Complaint Needed? 
    The  Whistleblower  Protection  Act  instructs  a  whistle‐
blower to “seek corrective action from the Special Counsel be‐
fore  seeking  corrective  action  from  the  Board.”  5  U.S.C. 
§ 1214(a)(3). The Act itself and Board regulations do not pro‐
vide any substantive explication. But the Board, applying its 
understanding  of  Federal  Circuit  precedents,  interprets  this 
rather  unremarkable  administrative  exhaustion  statute  in  a 
No. 16‐1313                                                            13 

manner unlike any we have encountered in other federal stat‐
utory schemes.  
    First,  in  determining  whether  a  whistleblower  has  ex‐
hausted remedies with the OSC, the Board refuses to consider 
any materials that the complainant cannot prove were submit‐
ted to the OSC. This is so, the Board insists, because “the test 
of the sufficiency of an employee’s charges of whistleblowing 
to the OSC is the statement that the employee makes in the 
complaint requesting corrective action … not the employee’s 
post  hoc  characterization  of  those  statements.”  See  Ellison  v. 
Merit Sys. Prot. Bd., 7 F.3d 1031, 1036 (Fed. Cir. 1993); see also, 
e.g.,  Kukoyi  v.  Dep’t  of  Veterans  Affairs,  111  M.S.P.R.  404,  409 
(MSPB 2009).  
    That explanation seems reasonable at first. But recall that 
the OSC instructs federal employees wishing to file a formal 
complaint to type allegations into a webform on the agency’s 
website. While saving a copy of the form before submission is 
listed as a “best practice” elsewhere on the site (and perhaps 
is an obvious step for a lawyer), the agency did not even warn 
pro se whistleblowers that failure to do so would risk dismis‐
sal of any appeal.  
    Under  the  Board’s  approach,  however,  a  whistleblower 
who  failed  to  anticipate  this  need  (or  who  overlooked  the 
lukewarm suggestion added later to the website) would be in 
practice unable to appeal an adverse OSC decision. The Board 
will  refuse  to  consider  the  allegations  of  an  appellant  who, 
like Delgado, attests to the information submitted to the OSC 
but lacks a copy of the complaint to corroborate his claim. See, 
e.g., Abou‐Hussein v. Dep’t of the Navy, No. AT‐1221‐11‐0850‐
W‐1 (MSPB Aug. 1, 2013) (dismissing for lack of jurisdiction 
and declining to consider detailed chronology appellant said 
14                                                   No. 16‐1313 

he provided OSC because he lacked “evidence to support his 
bare  assertion”  that  OSC  received  the  document);  Engler  v. 
Dep’t of the Navy, 69 M.S.P.R. 109, 113 (MSPB 1995) (declining 
to accept appellant’s affirmation that “Chronology of Events” 
attached to appeal was included in OSC complaint). 
    The Board has issued regulations detailing what must be 
included in an appeal to invoke a whistleblower’s right to a 
hearing.  See  5  C.F.R.  §§ 1209.6(a)(1),  1201.24(a)(1)–(9).  No‐
where do those regulations require a copy of the original com‐
plaint submitted to the OSC. 
    Even if the Board is correct in placing on the appellant the 
burden to prove exhaustion, see 5 C.F.R. § 1201.57(c)(1)—ex‐
haustion is an affirmative defense in most other contexts, after 
all—this approach is not sound. Instructing a whistleblower 
to file a complaint via a simple webform and then dismissing 
a later appeal because he failed to print and retain a copy sets 
an arbitrary trap for unwary federal employees. 
    And even if we assume the complaint itself is essential, we 
cannot understand why the OSC does not or could not simply 
forward  a copy  to  the  Board  from  OSC  records.  We  are  not 
aware of other situations in federal administrative law where 
the  contents  of  the  record  before an  agency  (here,  the OSC) 
are  determined  by  what  the  appealing  party  submits  to  the 
reviewing body rather than by simply obtaining a copy of the 
agency record from the agency itself. (Compare, for example, 
the processes for judicial review of decisions by the Commis‐
sioner of Social Security or the Board of Immigration Appeals, 
where the filing of a petition for judicial review prompts the 
agency to forward the agency record to the reviewing court.)  
The  OSC’s  record  should  be  far  more  reliable  than  even  a 
sworn statement from an appealing party about the contents 
No. 16‐1313                                                                   15 

of that record.  No doubt there are other easy solutions to this 
apparently  fatal  defect  in  appeals  to  the  Board.  Without  a 
clear legal requirement for a copy of the original complaint, 
the Board’s dismissal for failure to include a copy of the orig‐
inal complaint is arbitrary, capricious, and an abuse of discre‐
tion. See 5 U.S.C. § 7703(c)(1).1 
     B.  Protected Disclosure? 
    The second issue is whether Delgado claimed sufficiently 
to the OSC (and then to the Board) that he made a protected 
disclosure  under  5  U.S.C.  § 2302(b)(8)  of  information  which 
Delgado “reasonably believe[d] evidences – any violation of 
any law, rule, or regulation . . . .”  



                                                 
      1 In its petition for rehearing, the Board noted that Congress has pro‐

hibited it from directly obtaining records from OSC and prohibited OSC 
from  releasing  its  records  to  the  Board,  including  whistleblower  com‐
plaints. It is not at all clear that the Board is correct. See 5 U.S.C. § 1212(b) 
(allowing federal agency to disclose record to another agency with written 
request or permission from person to whom record pertains). Even if the 
Board is correct, that would only exacerbate the “Catch‐22” character of 
the administrative process for whistleblowers. Under this process, whis‐
tleblowers must present their OSC complaints to the Board to prove they 
presented identical claims to OSC, but the Board and OSC in this case pro‐
vided no means for a whistleblower to do so. The petition for rehearing 
also  argues  that  we  have  misunderstood  the  Board’s  requirements  for 
proving administrative exhaustion by concluding that an appellant must 
provide a copy of the OSC complaint to the Board. In lieu of an OSC com‐
plaint, the Board asserts, an appellant may provide “any correspondence 
submitted to OSC, or an affidavit, sworn statement, or declaration under 
penalty of perjury.” But Delgado did just that. He submitted a detailed, 
sworn declaration about the claim he presented to OSC, but the Board still 
found he had not exhausted administrative remedies at OSC. 
16                                                        No. 16‐1313 

   Defending  its  conclusion  that  Delgado  failed  to  exhaust 
before the OSC, the Board argues: 
          Contrary to the petitioner’s assertion, he did not al‐
      lege  perjury—which  would  be  a  violation  of  law—to 
      his  supervisors.  Perjury  is  defined  as  a  willful  state‐
      ment under oath that the person giving the testimony 
      believes  to  be  untrue.  See  18  U.S.C.  § 1621.  Simply 
      claiming that a difference in testimony exists does not 
      amount to an accusation of perjury, because it does not 
      ascribe to the person giving the testimony a willful mo‐
      tivation to tell a knowingly untrue statement. The pe‐
      titioner’s claim … left open the possibility that his co‐
      worker  was  merely  mistaken  in  his  testimony,  which 
      would not have been perjury, or any other violation of 
      law. 
As we read this argument, the Board takes the position that 
Delgado failed to make a protected disclosure to his ATF su‐
pervisors because he did not allege that Special Agent Labno 
had the mens rea necessary for a criminal perjury conviction. 
    With respect, we must reject that position, which signals 
that the Board was applying the wrong standard to Delgado’s 
appeal. See Drake v. White, 543 F.3d 1377, 1382 (Fed. Cir. 2008); 
Lachance v. White, 174 F.3d 1378, 1381 (Fed. Cir. 1999); Mithen 
v. Dep’t of Veterans Affairs, 122 M.S.P.R. 489, 500 (MSPB 2015) 
(plaintiff’s disclosure was protected where he disclosed per‐
ceived  abuse  of  authority;  he  reasonably  believed  federal 
power  was  improperly  delegated  to  non‐federal  employee); 
Linder v. Dep’t of Justice, 122 M.S.P.R. 14, 22 (MSPB 2014) (to be 
protected,  disclosure  must  be  “specific  and  detailed,”  not  a 
“vague allegation of wrongdoing,” but plaintiff need not cor‐
rectly label the legal category of wrongdoing or be ready to 
No. 16‐1313                                                       17 

prove action was taken with unlawful intent); Benton‐Flores v. 
Dep’t of Defense, 121 M.S.P.R. 428, 433–34 & n.3 (MSPB 2014) 
(disclosure was protected where plaintiff reasonably believed 
information  showed  risks  to  safety  and  security  and  viola‐
tions  of  unspecified  laws,  rules,  or  regulations);  Shannon  v. 
Dep’t of Veterans Affairs, 121 M.S.P.R. 221, 232 (MSPB 2014) (re‐
versing dismissal of complaint: “the test for protected status 
is not the truth of the matter disclosed but whether it was rea‐
sonably believed”), citing S. Rep. No. 112–155, at 8, reprinted 
in 2012 U.S.C.C.A.N. 589, 598 (“cornerstone” of § 2302(b)(8) is 
that “employee need not ultimately prove any misconduct to 
qualify for whistleblower protection. All that is necessary is 
for  the  employee  to  have  a  reasonable  belief  that  the  infor‐
mation disclosed evidences a kind of misconduct listed in sec‐
tion 2302(b)(8).”). 
    To invoke the Whistleblower Protection Act’s protections, 
a whistleblower is not required to claim knowledge that each 
element of a crime has been committed. The Act forbids retal‐
iation based on any disclosure that an employee “reasonably 
believes evidences” a violation of law. 5 U.S.C. § 2302(b)(8). Del‐
gado alleged he was retaliated against after disclosing what 
he reasonably believed to be evidence of his co‐worker’s will‐
fully false testimony, regardless of whether he could state con‐
fidently that the co‐worker in fact acted willfully.  
    Finally, the Board maintains that its administrative judge 
properly refused to consider the lengthy declaration Delgado 
tendered with his appeal, even though in it “he did specifi‐
cally  allege  that  he  disclosed  perjury  by  a  co‐worker.”  The 
Board  reasoned  that  the  document  “contained  no  indicia  of 
any kind that it also served as his complaint to OSC.” In other 
18                                                    No. 16‐1313 

words, the Board was unwilling to accept Delgado’s sworn as‐
sertion that he presented the same substantive allegations to 
the OSC, since he cannot prove independently that the docu‐
ment contained precisely the same details he submitted to the 
OSC. And because on appeal Delgado states candidly that he 
made slight corrections and updates to the original document 
before submitting it to the Board, the Board insists, “he has 
effectively conceded that he failed to meet his burden of proof 
regarding exhaustion.” 
    With respect, we believe this reasoning takes bureaucratic 
rigidity to a dysfunctional level. Under 5 U.S.C. § 1214(a)(3), 
Delgado had to prove only that he “sought corrective action,” 
not that he gave the OSC every scrap of information he pos‐
sessed. 
    Delgado does not claim that he told his ATF supervisors 
that he had definitive proof that Labno committed perjury in 
the criminal trial. After all, there are many possible explana‐
tions for discrepancies between the testimony of different wit‐
nesses that do not involve criminal intent to lie. Honest differ‐
ences  in  perception,  memory,  and  viewpoint  often  produce 
differences in testimony, even as between law enforcement of‐
ficers trained to observe and to testify accurately. 
    Nevertheless,  Delgado’s  submission  to  the  Board  makes 
clear that he informed his ATF supervisors that Labno might 
well  have  committed  perjury  and  that  an  investigation  was 
called for. That is sufficient for the disclosure to be protected 
under 5 U.S.C. § 2302(b)(8). See, e.g., Drake v. Agency for Int’l 
Development, 543 F.3d 1377, 1382 (Fed. Cir. 2008) (plaintiff re‐
ported  activities  that  could  lead  observer  to  conclude  that 
No. 16‐1313                                                            19 

agency employees were intoxicated on duty; ALJ erred by re‐
quiring plaintiff to prove that other employees were actually 
intoxicated in violation of law). 
    C.  Applying Exhaustion Requirement to Each Fact? 
    Delgado’s appeal also failed before the Board for a third 
reason, which was also based on an arbitrary requirement im‐
posed  by  the  Board’s  treatment  of  the  exhaustion  require‐
ment. The Board relied on a series of Federal Circuit decisions 
interpreting the Whistleblower Protection Act’s command to 
“seek  corrective  action  from  the  Special  Counsel”  to  mean 
that  “the  employee  must  inform  the  Special  Counsel  of  the 
precise ground of his charge.” E.g., Ward v. Merit Sys. Prot. Bd., 
981 F.2d 521, 526 (Fed. Cir. 1992) (emphasis added); see also 
Mintzmyer  v.  Dep’t  of  the  Interior,  84  F.3d  419,  422  (Fed.  Cir. 
1996) (affirming Board determination that employee failed to 
exhaust  four  specific  claims  of  agency  retaliation  that  were 
not  included  in  charge  to  OSC);  Ellison,  7 F.3d  at  1036–37 
(agreeing  that  Board  lacked  jurisdiction  because  petitioner 
failed to inform OSC that claim of reprisal was based on pro‐
tected  disclosure  to  Inspector  General;  employee  told  OSC 
only  of  unprotected  agency  grievance).  In  Ward  itself,  the 
court affirmed the Board’s refusal to consider additional epi‐
sodes of allegedly wasted funds on travel by different person 
that were not presented in the OSC complaint: “An allegation 
of  a  specific  alleged  travel  impropriety—here  Dr.  Kamely’s 
authorization of Dr. DeFrank’s trip to Portugal—was not suf‐
ficient  notice  to  the  Special  Counsel  that  Dr.  Ward  also  was 
challenging other travel related activities of Dr. Kamely.” 981 
F.2d at 526. 
20                                                         No. 16‐1313 

     We have no disagreement with that general point, at least 
as stated by our colleagues on the Federal Circuit. But as ap‐
plied by the Board in Delgado’s case and others, exhaustion 
seems to be determined separately for each fact an employee 
alleges rather than for each claim of protected disclosure or 
retaliation.  See,  e.g.,  Daniels  v.  Dep’t  of  Veterans  Affairs,  105 
M.S.P.R.  248,  253–54  (MSPB  2007)  (concluding  that  Board 
lacked  jurisdiction  to  review  agency’s  proposed  removal  of 
whistleblower  because  it  occurred  three  weeks  after  OSC 
closed her complaint and thus was not specifically presented, 
even though removal was  consistent with  complaint, which 
alleged campaign of retaliation including threat of “removal 
of  all  duties”);  Reeves  v.  Dep’t  of  the  Army,  101  M.S.P.R.  337, 
341–42  (MSPB  2005)  (dismissing  for  failure  to  exhaust  sol‐
dier’s  claim  that  disclosure  of  gross  waste of  training  funds 
resulted in poor performance evaluation because he neglected 
to tell OSC “the precise actions he reported” and how he “rea‐
soned  that  the  managers’  actions  constituted  gross  waste”). 
As the Board applies this framework, a whistleblower effec‐
tively forfeits reliance on any factual detail not presented first 
to the OSC, and if the facts the employee presents do not es‐
tablish a conclusive case, there is no need for the OSC to in‐
vestigate. As the Board explained in Delgado’s case, it agreed 
with  the  administrative  judge  that  “nothing  [Delgado]  had 
provided indicated that he gave OSC a sufficient basis to pur‐
sue an investigation that might lead to corrective action.” 
    The  source  of  this  unusually  stringent  approach  is  not 
clear to us. The exhaustion language in the statute is simple 
and brief. The employee must “seek corrective action from the 
Special  Counsel  before  seeking  corrective  action  from  the 
Board.” See 5 U.S.C. § 1214(a)(3). We do not see why this di‐
No. 16‐1313                                                        21 

rective should be read to require a federal employee (who typ‐
ically is not trained in the law) to present to the OSC a per‐
fectly packaged case ready for litigation. The directive surely 
cannot mean that an agency whose mission is to investigate 
must be given upfront all the information necessary to prove 
a complaint. 
    Another recent case, Clarke v. Department of Veterans Affairs, 
illustrates  this problem in practice. 121 M.S.P.R. 154,  160–68 
(MSPB 2014). Clarke, a physician, filed an OSC complaint con‐
taining eight specific disclosures of wrongdoing at the Veter‐
ans Administration. The OSC responded with an email seek‐
ing  “more  detailed  information”  within  10  days.  (What  ex‐
actly  the  agency  wanted  is  unclear.)  Dr. Clarke  responded 
with a detailed narrative, but it covered only two of the eight 
disclosures  due  to  “the  time  constraints  imposed  by  OSC.” 
OSC then declined to investigate—at all. 
    Dr.  Clarke  appealed,  and  the  Board  affirmed  dismissal. 
The Board decided that Dr. Clarke had failed to exhaust the 
six  disclosures  not  included  in  his  response  to  the  OSC’s 
email—over the dissent of the Vice Chairman, who thought 
that Dr. Clarke’s initial complaint contained plenty of detail, 
regardless  of  whether  the  agency  had  later  requested  even 
more  information.  Id.  at  165–68.  Remarkably,  however,  the 
majority  grounded  its  finding  of  failure  to  exhaust  on  the 
OSC’s “determination that it might need further information 
in  order  to  pursue  an  investigation,”  a  conclusion  that  the 
Board thought should be entitled to deference under Chevron 
U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 
837 (1984). Clarke, 121 M.S.P.R. at 160 n.8.  
    This novel determination prompted the OSC to file its own 
brief  as  amicus  curiae  asking  the  Federal  Circuit  to  overturn 
22                                                          No. 16‐1313 

the Board’s conclusion that Dr. Clarke had failed to exhaust. 
The OSC contended that the Board had disregarded the un‐
ambiguous statutory language of the exhaustion requirement 
without  understanding “all of the relevant factors  that  OSC 
considers in marshaling its limited resources” when deciding 
whether  to  investigate  a  particular  complaint  among  the 
thousands it receives annually. Brief for U.S. Office of Special 
Counsel  as  Amicus  Curiae  Supporting  Petitioner,  Clarke  v. 
Dep’t of Veterans Affairs, 623 F. App’x 1016 (Fed. Cir. 2015). 
    The OSC also argued that the Board’s reliance on its deci‐
sion not to investigate was untenable for two reasons. First, 
the Whistleblower Protection Act itself forbids the Board from 
considering  such  determinations.  See 5  U.S.C.  §§ 1221(f), 
1214(b)(2)(E).  Second,  Congress  specified  during  passage  of 
the Act “that whistleblowers who seek the OSC’s help not be 
penalized by any OSC decision not to pursue their cases.” See 
S.  Rep.  No.  100‐413,  at  10  (1988).  Notwithstanding  the 
agency’s opposition, the Federal Circuit summarily affirmed 
the Board’s decision that Dr. Clarke had failed to exhaust his 
remedies before the OSC, but it did so in a non‐precedential 
order. Clarke v. Dep’t of Veterans Affairs, 623 F. App’x 1016 (Fed. 
Cir. 2015).  
   As  Clarke  illustrates,  the  Board’s  stringent  application  of 
the  Whistleblower  Protection  Act’s  exhaustion  requirement 
can  effectively  prevent  all  but  the  savviest  federal  whistle‐
blowers  from  receiving  a  hearing  on  the  merits.2  We  think 

                                                 
      2 This view is supported by a recent report from the Government Ac‐

countability Office on the implementation of the Whistleblower Protection 
Enhancement  Act  of  2012—a  comprehensive  amendment  to  the  Act  in‐
tended to “clarify the breadth of disclosures that are afforded protection, 
expand the right to bring reprisal claims for certain protected activities, 
No. 16‐1313                                                             23 

Congress intended the exhaustion requirement simply to give 
the OSC and the employing agency a chance to resolve issues 
without litigation. 
    The correct approach, we conclude, is to interpret the Act’s 
requirement  more  consistently  with  other  statutory  exhaus‐
tion schemes. The Federal Tort Claims Act, for example, bars 
suit against the United States for money damages “unless the 
claimant shall have first presented the claim to the appropri‐
ate Federal Agency and his claim shall have been finally de‐
nied by the agency.” 28 U.S.C. § 2675(a); see 28 C.F.R. § 14.2(a) 
(confirming that “claim shall be deemed … presented when a 
Federal  agency  receives  from  a  claimant”  notice  of  the  inci‐
dent and a sum certain for damages on Standard Form 95). 
      To satisfy that important requirement, a claimant is not re‐
quired  to  submit  evidence  or  to  include  every  detail  that 
might be necessary to prove at trial. Instead, courts construe 
pro  se  administrative  complaints  generously  and  deem  ex‐
hausted  any  claim  fairly  implicit  in  the  facts  that  would  be 
clear to a legally sophisticated reader. Buechel v. United States, 
746 F.3d 753, 760 (7th Cir. 2014); accord, e.g., Lopez v. United 
States, 823 F.3d 970, 975–76 (10th Cir. 2016); Goodman v. United 
States, 298 F.3d 1048, 1055–57 (9th Cir. 2002) (describing FTCA 
                                                 
and enhance the remedies available to federal whistleblowers.” U.S. Gov’t 
Accountability  Office,  Whistleblower  Protection:  Additional  Actions 
Would Improve Recording and Reporting of Appeals Data (2016), at 1–2, 
available  at  http://www.gao.gov/assets/690/681269.pdf.  The  GAO  found 
that, despite the WPEA’s enhanced protections, the Board adjudicated on 
the merits only 15% of whistleblower appeals during the three years after 
passage of the expansion. Id. at 12–13. To be fair, roughly one third of ap‐
peals were either withdrawn or settled. But the data show that the Board 
consistently dismissed more than half of all contested appeals without a 
hearing. Id. 
24                                                           No. 16‐1313 

notice requirement as “minimal” and confirming that a “skel‐
etal” description of the alleged harm will suffice). “All that is 
required  is  sufficient  notice  to  enable  the  agency  to  investi‐
gate,” Palay v. United States, 349 F.3d 418, 426 (7th Cir. 2003) 
(internal quotation marks omitted). A plaintiff is not prohib‐
ited  from  later  buttressing  the  exhausted  claim  with  addi‐
tional details or evidence. After the claimant provides enough 
information to put a legally sophisticated reader on notice, it 
is up to the agency “to fill in the gaps, to the extent possible.” 
Buechel, 746 F.3d at 761. 
    Perhaps  even  closer  to  the  whistleblower  issue  is  the 
standard  used  to  determine  whether  a  particular  claim  as‐
serted in court under Title VII of the Civil Rights Act of 1964, 
42 U.S.C. § 2000e et seq., has been exhausted before the Equal 
Employment  Opportunity  Commission.  Like  the  Whistle‐
blower Protection Act’s exhaustion scheme, Title VII requires 
a  plaintiff  to  exhaust  a  discrimination  claim  through  an 
agency that is charged with investigating but that will not be 
a defendant in a later civil suit on the merits of the claim. 
     The Supreme Court held long ago that although Title VII 
requires  the  filing  of  a  timely  charge  with  the  EEOC  before 
filing suit, exhaustion is not a jurisdictional requirement and 
may thus be waived or subject to estoppel and equitable toll‐
ing.  Zipes  v.  Trans  World  Airlines,  Inc.,  455  U.S.  385,  392–98 
(1982). The Court also has instructed that “technicalities are 
particularly inappropriate in a statutory scheme in which lay‐
men, unassisted by trained lawyers initiate the process.” Lego 
v. Twomey, 404 U.S. 522, 527 (1972).3  

                                                 
      3 The Federal Circuit and the Board treat the exhaustion requirement 

in 5 U.S.C. § 1214(a)(3) as jurisdictional. E.g., McCarthy v. Merits Systems 
No. 16‐1313                                                                   25 

    With these principles in mind we have held that, because 
most complaints “are completed by laypersons rather than by 
lawyers,  a  Title  VII  plaintiff  need  not  allege  in  an  EEOC 
charge each and every fact that combines to form the basis of 
each claim in her complaint.” Cheek v. Western & Southern Life 
Ins. Co., 31 F.3d 497, 500 (7th Cir. 1994). We regard “a theory 
raised  in  court  to  fall  within  the  scope  of  an  administrative 
complaint if it is reasonably related to the charges actually set 
forth  in  the  administrative  filing.”  Dear  v.  Shinseki,  578  F.3d 
605, 609 (7th Cir. 2009); accord, e.g., Sydnor v. Fairfax County, 
681 F.3d 591, 595–96 (4th Cir. 2012); Williams v. New York City 
Housing Auth., 458 F.3d 67, 70–71 (2d Cir. 2006). Even a charge 
that is not explicit in an employee’s complaint will be deemed 
exhausted if “the current claim reasonably could have devel‐
oped from the EEOC’s investigation of the charges before it,” 
meaning that “the EEOC charge and the complaint must de‐
scribe the same conduct and implicate the same individuals.” 
Ezell v. Potter, 400 F.3d 1041, 1046 (7th Cir. 2005). Federal em‐
ployees alleging discrimination are subject to additional pre‐
conditions  within  the  employing  agency,  see  42  U.S.C. 

                                                 
Protection Bd., 809 F.3d 1365, 1374–75 (Fed. Cir. 2016); Miller v. FDIC, 122 
M.S.P.R.  3,  9  (MSPB  2014).  We  see  nothing  in  the  statutory  language 
(“shall seek corrective action from the Special Counsel before seeking cor‐
rective action from the Board”) mandating that conclusion, particularly in 
light of the Supreme Court’s recent jurisprudence requiring clear signals 
that a rule is truly jurisdictional rather than a “case‐processing rule” that 
need not be enforced as jurisdictional rules. See, e.g., Reed Elsevier, Inc. v. 
Muchnick, 559 U.S. 154 (2010); Arbaugh v. Y & H Corp., 546 U.S. 500 (2006). 
Cf. Acha v. Dep’t of Agriculture, 841 F.3d 878, 883 n.3 (10th Cir. 2016) (ex‐
plaining  court’s  view  that  § 1214(a)(3)  remains  jurisdictional).  Neither 
party  has  briefed  the  question,  however,  and  we  need  not  decide  it  be‐
cause we conclude Delgado exhausted his claim before the OSC. 
26                                                        No. 16‐1313 

§ 2000e‐16(c),  but  since  the  scope  of  the  exhaustion  require‐
ment is the same, federal employees’ complaints receive the 
same generous construction. Reynolds v. Tangherlini, 737 F.3d 
1093, 1099–1100 (7th Cir. 2013). We see no statutory or other 
reason it should be substantially more difficult for a federal 
employee to exhaust a claim of retaliation under the Whistle‐
blower Protection Act than a charge of discrimination under 
Title VII. 
     The OSC examiner also faulted Delgado for not providing 
evidence  showing  “a  causal  connection  between  the  disclo‐
sures you identified and the ATF’s decisions” because “there 
is no indication that either [disclosure] resulted in any inves‐
tigation, or that any official suffered adverse impact because 
of the report.” This conclusion seems to have been worded as 
if  Delgado  were  required  to  allege  that  Labno  suffered  ad‐
verse impact. That could not be correct. The issue is retaliation 
against the alleged whistleblower, not against the target of his 
disclosures.  “Congress passed the whistleblower statute pre‐
cisely  because  it  did  not  trust  agencies  to  regulate  whistle‐
blowers within their ranks.” Dep’t of Homeland Security v. Mac‐
Lean, 135 S. Ct. 913, 920 (2015). 
    The pertinent inquiry is of course whether Delgado him‐
self  suffered  adverse  action  as  a  result  of  his  disclosures  of 
Labno’s  possible  perjury  and  reckless  firing  of  his  weapon. 
Delgado’s complaint specifies adverse actions he suffered be‐
cause  of  his  disclosures,  including  denied  promotions,  a 
threat of an unwelcome transfer, and a hostile work environ‐
ment. Neither OSC nor the Board has identified any particular 
problem  with  Delgado’s  allegations  on  this  score.  He  pro‐
vided enough specifics for the OSC to investigate if it had cho‐
sen  to  do  so,  including  identifying  specific  adverse  actions 
No. 16‐1313                                                         27 

and  specific  responsible  supervisors.  Delgado’s  complaint 
does not prove that the relevant decisions were motivated by 
a  desire  to  retaliate  against  him  for  his  disclosures,  but  he 
needed only to provide a sufficient basis for investigation. He 
did so.  
    It is undisputed that Delgado gave the OSC a copy of the 
district  court’s  order  denying  Jefferson’s  motion  for  a  judg‐
ment of acquittal. When the OSC’s initial letter is read in con‐
junction with the court’s order, it is clear that the OSC under‐
stood that Delgado claimed he suffered retaliation after tell‐
ing superiors he suspected that Special Agent Labno had lied 
at Jefferson’s trial. Indeed, the OSC’s letter by itself includes 
enough information to know Delgado had tried to “seek cor‐
rective action” from OSC, as required by the statute. Delgado 
even responded to that first letter, challenging the OSC exam‐
iner’s  understanding  of  his  complaint  and  insisting  that  he 
“clearly alleged  that there may have been a violation of law 
when  SA  Labno  provided  false  testimony.”  Everything  else 
submitted  by  Delgado  in  this  case—his  declaration  to  the 
Board, his response to the administrative judge’s demand for 
information to establish the Board’s jurisdiction, and even his 
brief in this court—is consistent with the OSC’s stated under‐
standing of Delgado’s complaint.  
    We hold that Delgado satisfied the Whistleblower Protec‐
tion Act’s exhaustion requirement by presenting the OSC with 
sufficient information to permit a legally sophisticated reader 
to  understand  his  charge  of  retaliation  and  to  investigate  it 
further. The absence of a copy of his initial complaint should 
not prove fatal before the Board, at least if other sufficiently 
reliable evidence demonstrates exhaustion, such as the OSC’s 
response  letters,  an  affidavit  or  declaration  attesting  to  the 
28                                                 No. 16‐1313 

complaint’s substance, or a copy of Delgado’s complaint itself 
from the OSC’s own files. 
   The  petition  for  review  is  GRANTED,  and  the  case  is 
REMANDED to the Board for further proceedings consistent 
with this opinion.